DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant’s arguments pertaining to the 35 U.S.C. 102 rejections beginning on page 9 states that the McClellan reference does not teach an “orientation indicator formed along an interior surface of the expandable shell and visible along the anterior portion of the expandable shell” as recited in independent Claim 1 (the structure of an orientation indicator is provided by a “second communication channel” of the McClellan reference as noted in the October 14, 2020 Office Action). The McClellan reference teaches the first part of the limitation, “formed along an interior surface of the expandable shell…” in the embodiment shown in Figure 15C and ¶ [0140], wherein the communication channel is integrally or adhesively attached to the interior of implant wall. The argument as to the second portion of the above limitation, “and visible along the anterior portion of the expandable shell” is moot because a new rejection has been applied below. The arguments addressing Claims 2-5 and 7-14 are likewise considered not persuasive. 
Priority
This application claims priority from provisional application No. 62/731,033.
Status of Claims
Claims 1-25 are pending. Claims 15-20 have been withdrawn from consideration. Claims 1-14 and 21-25 are examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan
(US 2011/0153017 A1) and with Official Notice of Quiros (US 2019/0142574 A1).
Regarding Claim 1, McClellan teaches (Figures 14A, 15A; ¶ [0056], [0130]-[0139]) a tissue expansion device for temporary surgical implantation beneath skin of a patient and for removal upon predetermined expansion of overlying tissue, the device comprising; an expandable shell (element 1410) forming an expandable chamber, the shell having an anterior portion and a posterior portion; an orientation indicator (Fig. 14A, 15A, 15C, element 1440, 1530, 1540) formed along an interior surface of the expandable shell (Fig. 15C, element 1540; ¶ [0140]) visible along the anterior portion of the expandable shell, wherein, when the expandable shell expandable shell is viewed from the front, (¶ [0098], McClellan states that different material can be used for the canals and the implant shell; Official Notice is taken that transparent and colored materials are used in medical implants (Quiros ‘574, ¶ [0142]) , thus the breast implant shell of McClellan may be made of transparent material while the communication channel, the structure correlating to the orientation indicator of the instant claim, can be made of a non-transparent material and would be visible through the implant shell) the orientation indicator extending across at least 50% of a vertical dimension of the expandable shell (the orientation indicator being in the form of a built-in “communication channel”; ¶ [0131], [0138]); and an injection port (element 1400) coupled to the anterior portion of the shell, in fluid communication with the chamber and configured to permit injection of fluid into a chamber from a hypodermic needle (¶ [0132]).
Regarding Claim 2, McClellan teaches the limitations of Claim 1 as discussed above and further teaches a plurality of tabs (Fig. 8, element 840) coupled to the posterior portion of the shell (¶ [0091], [0092]).
Regarding Claim 5, McClellan teaches the limitations of Claims 1 and 2 and further teaches a device wherein a first of the plurality of tabs (Fig. 14B, element 1450) is positioned at the bottom of the implant (Figure 14B, element 1450; ¶ [0133] – [0136]).
Regarding Claim 7, McClellan teaches the limitations of Claim 1 and further teaches a device wherein the orientation indicator extends more than 50% of the vertical dimension of the expandable shell (the structure is connected to a port (Fig. 14A, 15A element 1400, 1530) located at the center of the shell, or in a location on the anterior portion of the shell such that the “communication channel” extends further than 50% of a dimension of the shell (Figure 14A; Spec. ¶ [0132]).
Regarding Claim 10, McClellan teaches the limitations of Claim 1 and further teaches a device wherein the orientation indicator comprises a surface texture of the expandable shell (Fig. 15C, element 1540; ¶ [0140]; read broadly, the “communication channel” of the cited McClellan embodiment creates a texture on the internal surface of the expandable shell because it is raised relative to the rest of the interior surface). 
Regarding Claim 11, McClellan teaches the limitations of Claim 1 and further teaches an orientation indicator (Fig. 14A, element 1440) comprises a line having a first end portion adjacent to an edge of the shell (the “delivery canal” - Fig. 14A, element 1430) and a second end portion being distal to the edge of the shell wherein the second end portion intersects an injection port (Figures 14A element 1400; Fig. 15A, element 1530, intersects with element 1510; ¶ [0131]).
the orientation indicator comprises a texture formed along the interior of the expandable shell (Fig. 15C, element 1540; ¶ [0140]; read broadly, the “communication channel” of the cited McClellan embodiment creates a texture on the internal surface of the expandable shell because it is raised relative to the rest of the interior surface). 
Regarding Claim 24, McClellan teaches the limitations of Claim 1 and further teaches a device wherein an expandable shell (Fig. 14A, element 1410; ¶ [0130]) having a layer of polymer material (¶ [0064], [0098], [0130] McClellan states that the implant shell may be made of any suitable material known in the art. Official Notice is taken that biocompatible polymers are commonly used in breast implants/devices, for example, Quiros ‘574 ¶ [0017]) and an anterior portion (¶ [0078], [0132]); an orientation indicator formed as a surface texture within the expandable shell  (Fig. 15C, element 1540; ¶ [0140]; read broadly, the “communication channel” of the cited McClellan embodiment creates a texture on the internal surface of the expandable shell because it is raised relative to the rest of the interior surface) along the layer of polymer material to permit the orientation indicator to be visible along the anterior portion of the expandable shell (¶ [0098], McClellan states that different material can be used for the canals and the implant shell; Official Notice is taken that transparent and colored materials are used in medical implants (Quiros ‘574, ¶ [0142]) , thus the breast implant shell of McClellan may be made of transparent material while the communication channel, the structure correlating to the orientation indicator of the instant claim, can be made of a non-transparent material and would be visible through the implant shell); and an injection port (Figure 14A, element 1420), coupled to the anterior portion of the shell (Figure 14A, element 1420; ¶ [0132]), in fluid communication with the chamber and configured to permit injection of fluid into the chamber from a hypodermic needle (¶ [0132]).
a tissue expander comprising an expandable shell (Fig. 14A, element 1410; ¶ [0130]) formed from a layer of biocompatible polymer material (¶ [0064], [0098], [0130] McClellan states that the implant shell may be made of any suitable material known in the art. Official Notice is taken that biocompatible polymers are commonly used in breast implants/devices, for example, Quiros ‘574 ¶ [0017]) and an orientation indicator formed along an interior surface of the expandable shell (Fig. 15C, element 1540; ¶ [0140]) and visible along the anterior portion of the expandable shell, wherein, when the expandable shell is seen in front view (¶ [0098], McClellan states that different material can be used for the canals and the implant shell; Official Notice is taken that transparent and colored materials are used in medical implants (Quiros ‘574, ¶ [0142]) , thus the breast implant shell of McClellan may be made of transparent material while the communication channel, the structure correlating to the orientation indicator of the instant claim, can be made of a non-transparent material and would be visible through the implant shell) , the orientation indicator extends vertically along a center line (Fig. 15A, element 1530; The communication channel is depicted extending through a center line of the implant and the device can be rotated so that the communication channel extends vertically)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Quiros et al. (WO 2017196973).
Regarding claim 3, McClellan teaches the claim as discussed above except a device wherein at least one of the plurality of tabs comprises an attribute different from an attribute of a remainder of the plurality of tabs (Claim 3).
McClellan also fails to teach the device of Claim 3, wherein the attribute comprises at least one of a color of the tab, a size of the tab, a shape of the tab, or a material of the tab (Claim 4).
Quiros ‘973 teaches a plurality of tabs attached to an implant each having the same or different chemical compositions than other portions of the implant (¶ [0098]). Quiros ‘973 also teaches a plurality of tabs each having the same or different surface textures as other portions of the implant (¶ [0128]). Differing chemical compositions are differing attributes as put forth in Claim 3 and limited by Claim 4 of the present application. Additionally, differing chemical compositions are differing materials as put forth in Claim 4 of the present application.
McClellan and Quiros are concerned with the same field of endeavor, namely mammary implants.
.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Lee (US 4125117).
Regarding claims 3 and 4, McClellan teaches the claim as discussed above except a device wherein at least one of the plurality of tabs comprises an attribute different from an attribute of a remainder of the plurality of tabs (Claim 3 of present application).
McClellan also fails to teach the device of Claim 3, wherein the attribute comprises at least one of a color of the tab, a size of the tab, a shape of the tab, or a material of the tab (Claim 4 of present application). 
Lee teaches an external breast prosthesis which uses 4 flaps of differing sizes for fixation of the prosthetic (Column 2 Lines 21-26; Column 4, Lines 15-26; Column 5, Lines 13-39). 
McClellan and Lee are concerned with the same field of endeavor, namely mammary prosthetics/implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that it modifies the existing tabs/flaps to be different shapes and sizes to conform to the body/chest wall as taught by Lee in order to improve fixation/hold of the device (Lee, Column 2, Lines 21 – 26).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Van Epps (Patent No. US 8506627 B2).

Van Epps teaches a mammary implant with textured “band-shaped fixation surfaces” (76a-c) that are centered about the center of the implant (Figure 5A, 6A; Column 6, line 66 - Column 7, Line 1) or, alternatively, oriented in line with the pectoralis minor muscle and thus extend across a center position of the exterior of the implant (Column 7, Lines 20-31).
McClellan and Van Epps are concerned with the same field of endeavor, namely mammary prosthetics/implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that it includes band-shaped fixation surfaces that extend across a center position in order to define the proper final orientation of the implant (Column 6, Lines 64-66) and/or to provide better fixation of the implant through tissue ingrowth and/or adhesion (Column 2, Lines 29-32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Martin (Patent No. US 9750600 B2).
McClellan teaches a tissue expansion device and all the limitations of Claim 1 as discussed above except the device of Claim 1 further comprising a plurality of tabs coupled to the posterior portion of the shell, wherein the orientation indicator is aligned with at least one of the plurality of tabs.
Martin teaches a mammary implant having a plurality of strips (8) coupled to the posterior portion of the implant and are symmetrically positioned with respect to the centerline of the implant (Figures 4 and 5; Column 3, Lines 22-29; Lines 32-33) and a centered orientation indicator (radiopaque marker, element 10; Column 4, Lines 7-14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that device’s tabs (8) are oriented relative to a centerline (Figures 4 and 5; Column 3, Lines 22-29: Lines 32-33) and centered orientation indicator (10) as taught by Martin in order to prevent rotation of the device (Column 2, Lines 24- 30).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view Van Epps (US 8,506,627 B2).
McClellan teaches a tissue expansion device and the limitations of Claim 1 as discussed above except a device wherein the orientation indicator comprises a surface texture of the expandable shell.
Van Epps teaches a mammary implant with textured lines (“band-shaped fixation surfaces”) (76a-c) (Column 2, Lines 24-28) that can function as orientation indicators (Column 6, Lines 64-66).
McClellan and Connell are concerned with the same field of endeavor, namely mammary implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that the tissue expander shell includes textured band-shaped fixation surfaces as taught by Van Epps to provide better fixation of the implant through tissue ingrowth and/or adhesion (Column 2, Lines 29-32).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Connell
(US 20070233273).
McClellan teaches a tissue expansion device and the limitations of Claim 1 as discussed above except a method of implanting the tissue expansion device of Claim 1, the method comprising: positioning the tissue expansion device within a cavity of a patient; and adjusting a position of the tissue 
Connell teaches the implantation of a tissue expander “into the sub-pectoral pocket in such a way that the dividing wall,” a visual orientation indicator (Figures 3, 8), “of the tissue expander is placed in line with the breast meridian which runs vertically through the right breast beneath the Nipple Areola Complex (¶[0113], [0114]).
McClellan and Connell are concerned with the same field of endeavor, namely mammary implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that the communication channel is used as a reference with which to orient the tissue expander in line with the breast meridian during the implantation procedure as taught by Connell in order to replicate the appearance of a natural breast (Connell, ¶ [0112]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Connell (US 20070233273) as applied to claim 12 above, and in further view of Smith (US 7081135).
McClellan teaches a tissue expansion device and the limitations of Claims 1, and in view of Connell teaches claim 12 as discussed above except the method of Claim 12, wherein the orientation indicator comprises a transparent portion of the shell of the tissue expansion device, and the adjusting comprises aligning the orientation indicator relative to a vertical plane.
Connell teaches the implantation of a tissue expander “into the sub-pectoral pocket in such a way that the dividing wall (a visual orientation indicator (Fig. 3, 8)) of the tissue expander is placed in line with the breast meridian which runs vertically through the right breast beneath the Nipple Areola Complex” (¶[0113], [0114]).
Smith teaches a breast implant with a shell being made of transparent material (¶ [45]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan such that the communication channel is used as a reference with which to orient the tissue expander in line with the breast meridian during the implantation procedure as taught by Connell in order to replicate the appearance of a natural breast (Connell, ¶[0112]) and the that the shell be composed of transparent material as taught by Smith to allow better visualization of the wound and surrounding tissue. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of Connell and Smith as applied to Claim 13 above.
McClellan, Connell and Smith teaches the invention substantially as claimed but fails to teach method of Claim 14, wherein tissue expansion device comprises a plurality of tabs coupled to a posterior portion thereof, and wherein the orientation indicator is aligned with a first tab of the plurality of tabs located at a 6 o’clock position, and the adjusting comprises aligning the orientation indicator and the first tab relative to a vertical plane.
McClellan, Connell and Smith are concerned with the same field of endeavor, namely mammary implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  as a design choice to modify McClellan to include communication channel alignment with at least one of the plurality of tabs, as suggested by par. [0143] teaching the communication channel may have any other spatial configuration with relation to the tissue expander surface, since the applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the communication channel aligns with at least one of the plurality of tabs, .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan as applied to the claims above, and further in view of Brinon (US 20120277858 A1).
Regarding Claim 22, McClellan teaches a tissue expander wherein the orientation indicator comprises a vertical strip extending along a center position of the expandable shell (Fig. 15A, element 1530; the communication channel is depicted extending through a center line of the implant and the device can be rotated so that the communication channel extends vertically).
McClellan does not teach a device wherein the vertical strip is textured, however, Brinon teaches an implant for volumetric augmentation wherein the interior of the device is textured (¶ [0046], the interior of the device including the vertical strip taught by McClellan would be textured).
McClellan and Brinon are concerned with the same field of endeavor as the instant claims, namely mammary implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClellan interior of the implant is textured as taught by Brinon in order to enable increased attachment of the fill gel to the interior of the implant (Brinon, ¶ [0036]). 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: There is no prior art with a textured vertical strip with adjacent smooth interior surfaces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.K.R./Examiner, Art Unit 3774  


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774